[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 10-12385                  SEPTEMBER 30, 2010
                             Non-Argument Calendar                 JOHN LEY
                           ________________________                 CLERK


                      D.C. Docket No. 0:08-cr-60313-WJZ-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

CARLOS AGUILAR,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                               (September 30, 2010)

Before EDMONDSON, BARKETT and MARTIN, Circuit Judges.

PER CURIAM:

      Carlos Aguilar appeals his 12-month, low-end guidelines sentence imposed

after he pled guilty to being an unlawfully present alien in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(5). On appeal, Aguilar argues that his sentence

is procedurally unreasonable because, in ordering his sentence to run

consecutively to an undischarged term of imprisonment in New York state court,

the district court did not consider the relevant factors in 18 U.S.C. § 3553(a) or

U.S.S.G. § 5G1.3. Aguilar also argues that his sentence is substantively

unreasonable because it is longer than necessary to achieve the statutory purposes

of sentencing, as outlined in § 3553(a).

      Having reviewed the record, we find that the district court stated that it

considered the statutory factors, the presentence investigation report, and the

statements by the parties, all of which provided the court with the relevant

information outlined in 18 U.S.C. § 3553(a) and U.S.S.G. § 5G1.3. It is apparent

that the district court considered the relevant factors and parties’ arguments and no

procedural error occurred. We cannot say that the district court’s rationale for the

sentence imposed is legally insufficient or that there is clear error in judgment in

the court’s weighing of the § 3553(a) factors to arrive at a low-end guidelines

sentence of 12 months’ imprisonment.

      AFFIRMED.




                                           2